Ludelixg, C. J.
This suit is to recover seven thousand dollars which they allege is due them, under a contract with defendants. They pray that the defendants be decreed to pay said amount, or to deliver to them •the building erected for the parish, with rents for the same. There was judgment rejecting the plaintiffs’ demand, and they have appealed.
The only contract which the defendants authorized to be made was to build a house not to exceed one thousand dollars in' value. Certainly, under this authority the parish can not be made responsible for a building which cost seven thousand dollars.
But we think the ends of justice will be subserved by rendering a judgment of non-suit, instead of an absolute judgment against the plaintiffs.
It is therefore ordered that the judgment of the lower court be reversed, and that there be a judgment of non-suit against the plaintiffs with costs of the lower court, costs of appeal to be paid by appellee.